DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 9/24/2019 were accepted.


Response to Amendment
The request for continued examination filed on 6/3/2021 has been entered and made of record. Claims 1, 9, and 17 are amended. Claims 1-20 are pending.
As necessitated by amendment, the previous rejections to claims 1-20 have been withdrawn and replaced with rejections in view of Klein et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 1-4, 6-7, 9-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 20070035745 A1; filed 12/7/2004) in view of Hinckley (US 20060085767 A1; filed 10/20/2004), Duan et al (US 20160055147 A1; filed 8/6/2015), and Klein (US20130125066A1; filed 11/14/2014). 


With regards to claim 1, Izumi discloses a method comprising:… in response to identifying a copy operation request…, obtaining, by one or more processors, copied data (Izumi, paragraph 320: “Once the user specifies the copy area (circle with a radius r around the cursor C) corresponding to the cursor C using the copy area specifying unit 32 in the copy source information 1300 shown in FIG. 31, the source structure analyzing unit 1001 gives the result of determination in step SA1 as “Yes.” In step SA3, the copying process is executed.” Izumi, Fig. 9: Step SA3 Copying process); splitting, by one or more processors, the copied data into a plurality of semantic fragments based on semantic analysis (Izumi, paragraph 125: “In step SB7, the semantic analysis performing unit 42 extracts the partial copy source source information 110 a (a portion enclosed by a broken line) corresponding to the plural objects accepted in step SB6 from the copy source source information 110 shown in FIG. 5.” Also see paragraphs 126-131 for an example);… rendering, by one or more processors, the plurality of semantic fragments on a display of a computing device (Izumi, paragraph 139: “In step SC5, the source structure analyzing unit 41 shows plural objects including the objects recognized in step SC4 (<dt> and “address”: see FIG. 18) ; and in response to identifying a user selection of at least one of the plurality of semantic fragments, determining, by one or more processors, whether to paste the at least one of the plurality of semantic fragments (Izumi, paragraph 145: “In step SC6, the source structure analyzing unit 41 determines whether the user accepts the paste areas (highlighted portions) or not. Here, it is assumed that the result of determination is “Yes.” When the result of determination in step SC6 is “No,” the source structure analyzing unit 41, returning to step SC5, re-exhibits plural objects including the objects (<dt> and “address”; see FIG. 18) collectively to the user according to another plural object selection pattern.”).
However, Izumi does not disclose identifying, by one or more processors, a gesture of a user on a display of a computing device, wherein the display is a touch sensitive screen and the gesture is a graphic drawn by the user;… identifying a copy operation request based at least in part on the gesture… determining, by one or more processors, a priority ranking of each of the plurality of semantic fragments wherein the priority ranking is based at least in part on relative distance to a cursor of the display;… based at least in part on the priority ranking of each of the plurality of semantic fragments.
Hinckley teaches identifying, by one or more processors, a gesture of a user on a display of a computing device, wherein the display is a touch sensitive screen (Hinckley, Paragraph 108: "Other mechanisms include but are not limited to using… a touch-sensitive area, or pressure sensitive area on the bezel of the screen." Paragraph 251: "A user can enter commands and information into the computer 6402 through one or more wired/wireless input devices, e.g., a keyboard 6438 and a pointing device, such as a mouse 6440. Other input devices (not shown) may include … touch screen, or the like.") and the gesture is a graphic drawn by the user;… identifying a copy operation request based at least in part on the gesture (Hinckley, paragraph 24, Fig. 6: “FIG. 6 illustrates an exemplary Copy .
	It would have been obvious to a person of ordinary skill in the art before the effective filing time of the claimed invention to have combined Izumi and Hinckley such that the user can select text to be copied by drawing a gesture around it. This would have helped “to provide rapid, unambiguous, and effective techniques for users of pen-operated devices to fluidly articulate selection-action command phrases” (Hinckley, paragraph 8).
Duan teaches determining, by one or more processors, a priority ranking of each of the plurality of semantic fragments;… based at least in part on the priority ranking of each of the plurality of semantic fragments (Duan, Paragraph 57: "a pair of semantic fragments with the highest similarity in the two groups of semantic fragments are first merged, and then a pair of semantic fragments with a second highest priority are merged, and so on and so forth. In particular, in some embodiments, a similarity threshold may be set, such that only semantic fragment pairs having a similarity higher than the threshold are merged.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Duan and Izumi such that the paste target selecting unit that uses semantic analysis (Izumi) also used a priority ranking of semantic fragments in order to help merge the groups of semantic fragments. Izumi does teach combining semantic objects based on their semantic distance to each other (Izumi paragraphs 314, 347), but not using a priority ranking system. This would have enabled the invention to increase its efficiency “the times of the merging operation can be significantly reduced, thereby enhancing the merging efficiency” (Duan, paragraph 57).
Klein teaches determining, by one or more processors, a priority ranking … wherein the priority ranking is based at least in part on relative distance to a cursor of the display (Klein, paragraph 36: "the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Klein, and Izumi such that the probable user selections are ranked using the proximity to the cursor. This combination would have enabled the invention to predict the selection most likely to be the user’s target (Klein, paragraph 24: “the element is chosen based upon a consideration of which element the user more likely intended to target.”)

With regards to claim 2, which depends on claim 1, Izumi discloses pasting, by one or more processors, the determined at least one of the plurality of semantic fragments into a specified field (Izumi, Fig. 12: Steps SD3-SD6; Izumi, paragraph 158: “In step SD4, the paste target selecting unit 72 highlights three paste targets selected in step SD3 (three entry fields shown in FIG. 3) and shows the highlighted paste targets to the user as the candidates of the paste targets.”).

With regards to claim 3, which depends on claim 1, Izumi discloses wherein each of the plurality of semantic fragments comprises at least one of the following selected from a group consisting of: a word, a phrase, an emoji, and a sentence (Izumi, paragraph 206: “Specifically, the plural objects mentioned above are <td>, <font>, “postal code (100-1111),” <br/>, <font>, “address (1-11-1 Nagata-cho Chiyoda-ku Tokyo),” <br/>, <font>, “telephone number (03-3333-1111),” <br/>, <i>, “note (Conference Room, Banquet Room, and Internet Available),” and <br/> shown with half-tone dot meshing in FIG. 28.”).

With regards to claim 4, which depends on claim 1, Izumi discloses wherein the semantic analysis of the copied data based on at least one of the following selected from a group consisting of: meaning, grammar structure, and punctuation (Izumi, paragraph 101: “The semantic analysis performing unit 42 has a function of analyzing the semantic structures of the partial copy source source information 110 a (see FIG. 5) and the partial paste target source information 210 a (see FIG. 7) while referring to a dictionary database 50.” Referring to the dictionary database would mean the analysis is based on the meanings of the copied information, though it also seems to analyze the structure of strings such as postal codes, which could require the identification of punctuation (see paragraph 103 for example) to identify structures of objects).

With regards to claim 6, which depends on claim 1, Izumi discloses identifying, by one or more processors, a selection for all of the copied data for pasting (Izumi, paragraph 211: “When the result of determination in step SE5 is “No,” the user operation managing unit 301 shows the plural objects which are set as default (all objects, for example) in the result of the semantic analysis of the copy source (see FIG. 27) collectively to the user in step SE8.”).

With regards to claim 7, which depends on claim 1, Izumi discloses wherein rendering the plurality of semantic fragments on the display of the computing device, further comprises: rendering, by one or more processors, the plurality of semantic fragments on the display of the computing device in an order based on priorities of the semantic fragments for pasting (Izumi, paragraph 139: “In step SC5, the source structure analyzing unit 41 shows plural objects… to the user according to the plural object selection pattern similarly to step SB5 (see FIG. 10).” Izumi, paragraphs 116-119: “In step SB5, the source structure analyzing unit 41 shows plural objects including the objects recognized in step SB4… The selection of the plural objects may be achieved with the use of a plural object selection pattern according to which plural objects structurally located at upper positions of the pertinent object or in the vicinity (at lower position, for example) of the pertinent object are selected, or alternatively with the use .

Claims 9-12, and 14-15 recite substantially similar limitations to claims 1-4, and 6-7 respectively and are thus rejected along the same rationales.

Claims 17-20 recite substantially similar limitations to claims 1-4 respectively and are thus rejected along the same rationales.




Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Hinckley, Klein and Duan, and further in view of Krigstrom et al (US 20120072853 A1; filed 2/25/2010). 

With regards to claim 5, which depends on claim 2, Izumi does not disclose wherein the pasting the at least one of the plurality of semantic fragments to the specified field, further comprises: in response to the at least one of the plurality of semantic fragments being dragged and dropped, inputting, by one or more processors, the at least one of the plurality of semantic fragments to the specified field.
However, Krigstrom teaches in response to the at least one of the plurality of semantic fragments being dragged and dropped, inputting, by one or more processors, the at least one of the plurality of semantic fragments to the specified field (Krigstrom, paragraph 68: “If the subject of the drag-and-drop operation instead is a set of data in the form of a sequence of text characters marked by .
It would have been obvious to a person of ordinary skill in the art before the effective filing time of the claimed invention to have combined Izumi and Krigstrom such that the objects to be pasted can be dropped into a field via a drag-and-drop operation by the user. This would have improved the invention by “making the procedure more flexible and intuitive to the user” (Krigstrom, paragraph 7).

Claim 13 recites substantially similar limitations to claim 5 and is thus rejected along the same rationale.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Hinckley, Klein, and Duan, and further in view of Lapstun et al (US20110226851A1; filed 5/30/2011). 

With regards to claim 8, which depends on claim 1, Izumi does not disclose identifying, by one or more processors, a range of the graphic; adjusting, by one or more processors, the range, wherein the adjusted range is extended based at least in part on the graphic and textual data of the graphic; obtaining, by one or more processors, the textual data of the adjusted range; and copying, by one or more processors, the textual data of the adjusted range.
Also, Lapstun et al teaches identifying, by one or more processors, a range of the graphic; adjusting, by one or more processors, the range, wherein the adjusted range is extended based at least in part on the graphic and textual data of the graphic; obtaining, by one or more processors, the textual data of the adjusted range; and copying, by one or more processors, the textual data of the adjusted range (Lapstun et al, paragraph 380: “Circumscription (or lassoing) can be used to select of one or more words. The degree of overlap between the region enclosed by the circumscribing stroke and the zone of each word is used to determine whether the word is selected. The required overlap can be configured by the user”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Izumi, Hinckley, and Lapstun such that the extent of the lasso selection is determined based on the textual data of the area in the graphic. This would have enabled the user to select words or sections of text more precisely (Lapstun, paragraph 380: “The user can utilize a number of different pen gestures to effect text selection…” paragraph 428: “a click gesture generally indicates a single word, while a swipe or lasso gesture can be used to select multiple words”).

Claim 16 recites substantially similar limitations to claim 8 and is thus rejected along the same rationale.



Response to Arguments
Applicant's arguments filed 6/3/2021, regarding the amendments to claims 1, 9, and 17, and the claims dependent on them, have been fully considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant that the amendments to these claims are not taught by a combination of Hinckley, Duan, and Izumi, but has added a new 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budelli (US20100293460A1): Teaches a user selection of words, lines, sentences, etc. using various touch gestures.
Hudson (US 20120044179 A1): Teaches user selection of content using touch based drawings around the content objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178